Citation Nr: 0823422	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-32 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from October 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied, in pertinent part, the 
veteran's claim of entitlement to TDIU.  The veteran 
disagreed with this decision in May 2004.  He perfected a 
timely appeal in October 2005.

As will be explained below, the Board finds that the criteria 
have been met for referral to the Director, Compensation and 
Pension Service, for consideration of entitlement to TDIU on 
an extraschedular basis.  See 38 C.F.R. § 4.16 (2007).  
Although the Board regrets any additional delay that may be 
caused by this REMAND, the veteran's claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for post-traumatic 
arthritis of the right knee with shortening of the right 
lower leg, evaluated as 50 percent disabling effective 
September 10, 1998.

3.  The veteran's disability warrants extraschedular 
consideration by the Director, Compensation & Pension 
Service.


CONCLUSION OF LAW

The veteran's TDIU claim warrants referral to the Director, 
Compensation & Pension Service, for consideration of 
entitlement to TDIU on an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2006 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
showing that he was precluded from securing and maintaining 
gainful employment by reason of his service-connected 
disabilities and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As will be explained below in greater detail, the evidence 
warrants referral of the veteran's TDIU claim to the 
Director, Compensation and Pension (C&P) Service, for 
extraschedular consideration.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the veteran 
informed VA in April 2006 that he had no further information 
or evidence to submit in support of his claim.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
although complete content-complying VCAA notice was not 
provided prior to the initial RO decision denying the 
benefits sought on appeal, the veteran's TDIU claim was 
readjudicated in a Supplemental Statement of the Case issued 
in November 2007 after all VCAA notice had been provided.  
Because the Board has concluded that the criteria have been 
met for referral of the veteran's reopened TDIU claim to the 
Director, C&P Service, for extraschedular consideration, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328; see also 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  

In this case, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that the veteran's 
service medical records likely were destroyed in a July 1973 
fire at NPRC.  In cases where the veteran's service medical 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA also must provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Veterans Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  Although it is unfortunate that the veteran's 
service medical records are not available for review, because 
the veteran's TDIU claim is being remanded for referral to 
the Director, C&P Service, the Board finds that the inability 
to obtain the service medical records is not prejudicial to 
the veteran.

The veteran has reported that he is in receipt of retirement 
benefits from the Social Security Administration (SSA) and 
provided a copy of his SSA retirement benefits award letter.  
Accordingly, the Board concludes that a remand to obtain SSA 
records is not required.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (holding that remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran also has been provided with VA examinations to 
determine whether he is precluded from securing and 
maintaining substantially gainful employment solely as a 
result of his service-connected disabilities.  In summary, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that he is entitled to TDIU on an 
extraschedular basis because his service-connected right knee 
arthritis precludes him from securing or maintaining 
substantially gainful employment.

The veteran's service-connected post-traumatic arthritis of 
the right knee with shortening of the right lower leg is 
evaluated currently as 50 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010-5261, effective 
September 10, 1998.  The veteran's current combined 
disability rating for compensation is 50 percent, effective 
September 10, 1998.  See 38 C.F.R. § 4.25 (2007).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The United States Court of Appeals for Veterans Claims 
("Veterans Court") has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

Recently, in Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 
23, 2008), the Veterans Court determined that the threshold 
factor for extraschedular consideration is a finding by the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure 
Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

On VA examination in August 2002, the veteran complained of 
continuing right knee problems since an in-service right knee 
injury, including permanent locking, grinding, and an 
inability to straighten out the knee completely.  He had 
problems walking, squatting, sitting, or trying to get in and 
out of his car.  The veteran was able to brush his teeth, 
cook, shower, dress himself, drive a car, and take out trash.  
He could no longer push a lawn mower, do gardening, go 
shopping, climb stairs, and could barely walk.  The veteran 
reported that he had been a mechanic in the past but was not 
working at the time of this examination because he could not 
find anybody who would hire him with his injuries.  Physical 
examination showed that he obviously was in distress and 
pain, a great deal of pain while trying to ascend or descend 
the exam table.  He had normal sensation and motor strength, 
and the right leg was shorter than the left leg.  An abnormal 
shoe-wear pattern had completely worn through the first 
metatarsal region of the sole of the right shoe in the ball 
of the foot near the medial aspect of the foot.  There was no 
limited function on standing due to the foot.  He had a 
grossly abnormal right knee that was enlarged markedly and 
swollen without erythema or warmth.  The knee was permanently 
bent at a 15 to 20 degree angle.  Total right knee flexion 
was to 85 degrees, and backwards extension of the right knee 
was to a permanently flexed position of 20 degrees.  There 
was marked crepitus throughout range of motion testing of the 
right knee with pain, and right knee range of motion was 
limited by severe pain.  The veteran had an abnormal gait, 
walking with a cane and limping favoring the right leg.  He 
was unable to straighten his right leg completely.  X-rays of 
the right knee showed moderately severe osteoarthropathy of 
the knee joint along with synovial osteochondromatosis with 
multiple free fragments primarily within the anterior 
compartment, patellar chondromalacia, narrowing of the medial 
compartment, and no obvious effusion.  The impressions 
included moderately severe osteoarthopathy of the knee join 
with features of synovial osteochondromatosis with multiple 
free fragments in the anterior compartment and changes of 
patellar chondromalacia.  The diagnoses included 
osteoarthritis of the right knee with loss of range of motion 
and instability, features of synovial osteochondromatosis 
with multiple free fragments in the anterior compartment and 
changes of patellar chondromalacia by radiological evidence.

In a November 2002 letter, D.H.W., M.D. (Dr. D.W.), stated 
that the veteran had "significant medical problems including 
diabetes (non-insulin dependent), hypertension, 
hyperlipidemia, osteoarthritis, coronary artery disease, and 
tension."  Dr. D.W. also stated that the veteran had 
sustained an in-service right knee injury and his right leg 
was half an inch shorter than his left leg.  "This has 
caused increased back, hip, and knee pain due to arthritis."  
Dr. D.W. concluded, "In view of his multiple problems and 
based on his past history, plus current state, I feel the 
[veteran] is 100% disabled."

In statements on the veteran's December 2002 VA Form 21-4138, 
he contended that no one would hire him as a mechanic because 
of his service-connected right knee disability.  He also 
stated that he could not go back to school and learn a new 
trade and he had little education.

On VA examination in December 2003, the veteran complained of 
continuing right knee problems including locking, 
instability, buckling, falling, difficulty walking, limping, 
and daily soreness.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran reported that he had last worked as a manager at a 
mechanic's body shop in 1990.  He had used a cane in his 
right hand since 1998 as needed.  Physical examination showed 
a cane in his right hand, shortened stride length, no knee 
brace, a loss of anatomic landmarks in the right knee, no 
right knee edema, swelling, or effusion, increased skin 
warmth in the right knee, right knee flexion to 65 degrees, 
and extension to 15 degrees.  The veteran did not allow the 
VA examiner to stress his right knee joint and did not extend 
the right knee fully secondary to pain.  The veteran kept his 
right knee in a flex posture and complained of pain on 
extension.  X-rays of the right knee showed osteoarthritis.  
The VA examiner stated that he was unable to assess right 
knee instability or subluxation.  The diagnoses included 
tricompartmental arthritis of the right knee.  

Attached to the veteran's May 2004 notice of disagreement 
were several letters sent to the veteran by companies where 
he had applied for employment.  In one of these letters, 
D.K.S. stated that the veteran "has applied for a job at my 
store on numerous occasions but has been turned down because 
of his poor health."  D.K.S. also stated that the veteran 
was a high risk as a potential employee because he was unable 
to perform manual labor, including heavy lifting, for this 
employer.  In a second letter, C.H.M. stated that he was 
unable to hire the veteran "because I do not believe he 
would be able to perform some of the more strenuous work 
required of an employee here."  In a third letter, M.J. 
stated that the veteran's limitations prevented him from 
being hired because the work required a lot of heavy lifting.

The veteran reported on VA outpatient treatment in October 
2004 that he was going through financial stressors.  He was 
unable to find a job because of his arthritis.  He had been a 
mechanic and welder but was doing odd jobs currently.  

On VA outpatient treatment in October 2005, the veteran 
complained of chronic right knee pain.  Objective examination 
showed a normal gait, no assistive device or brace, a right 
knee in slight varus alignment, no edema, effusion, or 
discoloration, possible medial joint line tenderness to 
palpation, patellofemoral crepitus, no instability, and 
normal motor strength.  X-rays showed diffuse 
tricompartmental degenerative changes on the right associated 
with loss ossified joint bodies.  The assessment was right 
knee degenerative joint disease.

On VA examination in January 2007, the veteran complained of 
constant right knee pain and occasional cramping, swelling, 
stiffness, weakness, fatigue, lack of endurance, and locking.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records and VA treatment records.  The 
veteran reported that his right knee did not incapacitate him 
but it impaired and aggravated his ability to perform 
activities of daily living secondary to tricompartmental 
arthritis.  Climbing stairs aggravated his right knee and, 
after walking, he experienced right knee pain and swelling 
secondary to his arthritis.  He cut the grass using a riding 
lawnmower but he needed frequent breaks.  He continued to 
drive but the seated posture in the car irritated the right 
knee, pressure on the gas pedal irritated the right knee, and 
there were "varying degrees of pain of the right knee on 
entry and exit of the vehicle."  He reported further that he 
was unable to work due to his right knee pain.  His walking 
distance was limited and aided by using a cane.  He also used 
a closed patella elastic tubular sleeve over his knee to 
ameliorate his pain as needed.  Physical examination showed a 
normal gait, shortened stride length, use of a cane in the 
right hand, no knee braces, a nodularity in the right knee, a 
loss of normal anatomic landmarks without edema, effusion, 
weakness, redness, or heat, an inability to extend the right 
knee fully or to extend it passively, and fremitus and 
crepitus with resistance.  Repetitive use did not elicit 
complaints of pain.  There was no additional limitation of 
motion due to pain, fatigue, or lack of endurance following 
repetitive use.  There also was no abnormal movement or 
guarding.  There was a decreased range of motion in the right 
knee joint and full muscle strength.  X-rays of the right 
knee showed decreased medial joint line, osteophytosis and 
osteophytes in and about the lateral joint line, posterior 
patellofemoral joint arthritis, large, round, millimeter-size 
osteochondral lesions, and patellofemoral osteophytosis.  The 
VA examiner stated that the veteran's right knee "inhibits 
his ability for normal sustained ambulation.  Any occupation 
which requires squatting, kneeling, prolonged standing and 
walking is prohibited secondary to his subjective complaints, 
impairment, disability, and handicap of his right knee."  
The diagnoses included tricompartmental arthritis of the 
right knee without subluxation or instability.

The Board finds that there is evidence of record in this case 
that the veteran is unemployable by reason of his service-
connected right knee arthritis, although he does not meet the 
schedular criteria for TDIU.  The current 50 percent rating 
assigned to the veteran's service-connected right knee 
disability contemplates limited leg extension to 45 degrees.  
See 38 C.F.R. § 4.71a, DC 5010-5261.  As seen on VA 
examination in January 2007, however, it appears that the 
veteran is unable to extend fully the right knee and that his 
right leg extension is limited to much less than 45 degrees.  
Thus, the rating criteria does not contemplate the severity 
and symptomatology of the veteran's service-connected right 
knee arthritis.  See Thun v. Peake, No. 05-2066 (U.S. Vet. 
App. April 23, 2008).  The veteran has reported consistently 
that he is unable to secure and maintain substantially 
gainful employment due to his service-connected right knee 
arthritis; he has submitted letters from multiple potential 
employers supporting this assertion.  The VA examiner also 
concluded in January 2007 that the veteran's service-
connected right knee disability prohibited him from "[a]ny 
occupation which requires squatting, kneeling, prolonged 
standing and walking" because his "ability for normal 
sustained ambulation" was inhibited.  Thus, the Board finds 
that the claimant's exceptional disability picture exhibits 
other related factors such as marked interference with 
employment which merit consideration of his TDIU claim on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).  As noted 
elsewhere, however, the veteran's combined disability 
evaluation of 50 percent is insufficient to grant TDIU on a 
schedular basis.  See 38 C.F.R. § 4.16(a).  Given the 
foregoing, the Board finds that it was error for the RO not 
to refer the veteran's claim of entitlement to TDIU to the 
Director, C&P Service, for extraschedular consideration 
pursuant to 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16(b).  
Because there is evidence that the veteran is unemployable by 
reason of his service-connected right knee arthritis, and 
because the veteran's service-connected disability does not 
meet the schedular criteria for TDIU, the Board finds that a 
claim of entitlement to TDIU on an extraschedular basis must 
be referred to the Director, C&P Service, for consideration.


ORDER

Referral to the Director, Compensation and Pension Service, 
for consideration of entitlement to a TDIU on an 
extraschedular basis is warranted.


REMAND

Having determined that the criteria have been met for 
consideration of entitlement to TDIU on an extraschedular 
basis, the Board directs the RO/AMC to refer this claim to 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16(b) 
(2007).

Accordingly, the case is REMANDED for the following action:

Refer the veteran's claim of entitlement 
to a total disability rating based on 
individual unemployability (TDIU) on an 
extraschedular basis to the Director, 
Compensation and Pension Service, pursuant 
to the provisions of 38 C.F.R. § 4.16(b).  
The claims file must be provided for 
review.  All applicable laws and 
regulations should be considered.  A copy 
of any decision(s) by the Director, 
Compensation and Pension Service, must be 
included in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


